Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 1 of 9 PageID #: 1




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                           EVANSVILLE DIVISION


P.L. and B.D., by their next friends,
                                )
BRIAN L. MONICAL and TERRI L.   )
MONICAL,                        )
      Plaintiffs,               )
                                )
v.                              ) No. 3:20-cv-168
                                )
INDIANA DEPARTMENT OF           )
CHILD SERVICES,                 )
MARY BETH BONAVENTURA,          )
Director, In Her Individual     )
Capacity, TERRY J. STIGDON,     )
Director, In Her Individual     )
Capacity, MISTY M. BULLERDICK, )
Supervisor, In Her Individual   )
Capacity, CARISSA N. ROGERS,    )
Family Case Manager, In Her     )
Individual Capacity,            )
TEXAS DEPARTMENT                )
OF FAMILY AND PROTECTIVE        )
SERVICES, HANK WHITMAN,         )
Commissioner, In His Individual )
Capacity, JAIME MASTERS,        )
Commissioner, In Her Individual )
Capacity, and JOHN ANTHONY      )
DOSSEY,                         )
      Defendants.               )

                                 COMPLAINT
                             (Demand for Jury Trial)

      Come now the Plaintiffs, P.L. and B.D., by their next friends, Brian L.

Monical and Terri L. Monical, by counsel, Robert W. Rock of Gerling Law
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 2 of 9 PageID #: 2




Offices, P.C., for their cause of action against the Defendants, and state as

follows:

                      Overview of Case and Controversy

      1. This cause of action arises under the Fourteenth Amendment to the

United States Constitution, and other federal laws, including, but not limited

to, 42 U.S.C. § 1983, 42 U.S.C.A. § 671, and also a claim of common law

negligence that arises from Plaintiffs’ injuries that occurred as a result of the

negligent placement by Defendants and subsequent sexual abuse of the minor

children, P.L. and B.D., by John Anthony Dossey that took place sometime

between December 11, 2017 and November 28, 2018. The Defendants acts and

omissions also violated the “Interstate Compact On The Placement Of Children”

codified at Ind. Code § 31-28-4-1, Ind. Code § 31-28-6-1, and Tex. Fam. Code

Ann. § 162.102 (West).

      2. Section 1983 imposes liability on anyone who, under color of state

law, deprives a person “of any rights, privileges or immunities secured by the

Constitution and laws.” Section 1983 provides a private right of action for the

violation of a federal statute when a person’s federal rights have been violated.

In this action, Plaintiffs allege that the Defendants, among other acts and

omissions, violated the Adoption Assistance and Child Welfare Act of 1980 (42

U.S.C.A. §§ 671 et seq. (West)) and their federal rights.

                            Jurisdiction and Venue

      3. Jurisdiction is appropriate in this Court, pursuant to Title 28 U.S.C.A.

§ 1331 (federal question jurisdiction), Title 28 U.S.C.A. § 1332 (diversity


                                         2
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 3 of 9 PageID #: 3




jurisdiction) because the matter in controversy exceeds the sum of $75,000.00

and is between citizens of different States, Title 28 U.S.C.A. § 1343 (federal civil

rights jurisdiction), and Title 28 U.S.C.A. § 1367 (supplemental jurisdiction).

        4. Venue is proper in this Court, pursuant to 28 U.S.C.A. § 1391 (West),

because a substantial part of the events or omissions giving rise to the claim

occurred in the Southern District of Indiana.

                                       Parties

        5. Plaintiffs, P.L. and B.D., are minors and were placed in the care of

Plaintiffs, Brian L. Monical and Terri L. Monical, on July 17, 2019, by

Defendant, the Texas Department of Family and Protective Services.

        6. Plaintiffs are residents of Lemoore, Kings County, California.

        7. Defendant, Indiana Department of Child Services, is a department of

the state of Indiana, pursuant to Indiana Code § 31-25-1-1.

        8. Defendant, Mary Beth Bonaventura, was the duly appointed Director

of the Indiana Department of Child Services until on or about December 26,

2017.

        9. Defendant, Terry J. Stigdon, was the duly appointed Director of the

Indiana Department of Child Services on or about December 27, 2017.

        10. Defendant, Misty M. Bullerdick, was a supervisor for the Indiana

Department of Child Services, who approved and supervised the Defendant,

Carissa N. Rogers’, investigation and report which was the basis for the

removal of P.L. and B.D. from their mother’s home in Vincennes, Knox County,




                                          3
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 4 of 9 PageID #: 4




Indiana, on or December 8, 2017, and led to P.L.’s and B.D.’s eventual

placement with Defendant, John Anthony Dossey.

      11. Defendant, Carissa N. Rogers, was a “Family Case Manager” for the

Indiana Department of Child Services, who investigated P.L.’s and B.D.’s home

and prepared a report which was the basis for the removal of P.L. and B.D.

from their mother’s home in Vincennes, Knox County, Indiana, on or December

8, 2017, and led to P.L.’s and B.D.’s eventual placement with Defendant, John

Anthony Dossey.

      12. Defendant, Texas Department of Family and Protective Services, is a

department of the state of Texas, pursuant to Tex. Hum. Res. Code Ann. §

40.002.

      13. Defendant, Hank Whitman, was the duly appointed Commissioner of

the Texas Department of Family and Protective Services until on or about May

28, 2019.

      14. Defendant, Jaime Masters, was the duly appointed Commissioner of

the Texas Department of Family and Protective Services on or about December

2, 2019.

      15. At all times relevant herein, Defendant, John Anthony Dossey, was

the agent of Defendants, Indiana Department of Child Services and Texas

Department of Family and Protective Services, assigned with the care of the

minor children and Plaintiffs herein, P.L. and B.D.

      16. Defendant, John Anthony Dossey, was a resident of Gatesville,

Coryell County, Texas.


                                       4
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 5 of 9 PageID #: 5




                               Tort Claim Notices

       17. On March 30, 2020, notice required by the Indiana Tort Claims Act

(Ind. Code § 34-13-3-6) was given to Defendants, Indiana Department of Child

Services, Mary Beth Bonaventura, Terry J. Stigdon, Misty M. Bullerdick, and

Carissa N. Rogers, by certified mail, return receipt requested, which described

the nature and circumstances of Plaintiffs’ injuries.

       18. Defendants, Texas Department of Family and Protective Services,

Hank Whitman, and Jaime Masters, had “actual notice,” pursuant to Tex. Civ.

Prac. & Rem. Code Ann. § 101.101(c) (West), as required by the Texas Tort

Claims Act, and were subjectively aware that they may or were responsible, in

whole or in part, for the minor Plaintiffs injuries as alleged by the Plaintiffs

herein. In any event, on March 30, 2020, additional notice, under the Texas

Tort Claims Act, was given to Defendants, Texas Department of Family and

Protective Services, Hank Whitman, and Jaime Masters, by certified mail,

return receipt requested, which described the nature and circumstances of

Plaintiffs’ injuries.

                               General Allegations

       19. On or about December 8, 2017, minor Plaintiffs, P.L. and B.D., were

removed from their mother’s home by Defendant, Indiana Department of Child

Services (IDCS), through its agents, servants and employees, in legal matters

filed in the Knox County Superior Court: In Re the Matter of P.L., A Child

Alleged to be A Child in Need of Services, Cause No. 42D01-1712-JC-000211,




                                          5
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 6 of 9 PageID #: 6




and In Re the Matter of B.D., A Child Alleged to be A Child in Need of Services,

Cause No. 42D01-1712-JC-000210, for care, placement, and supervision.

      20. Sometime thereafter, the minor children, P.L. and B.D., were

transported to the state of Texas and the Defendants placed the minor children

in the care of Defendant, John Anthony Dossey of Gatesville, Texas, as the

caregiver and/or “foster” parent for the minor Plaintiffs.

      21. At all times mentioned, Defendant, IDCS, was a department of the

state of Indiana, pursuant to Indiana Code § 31-25-1-1, and Defendant, Texas

Department of Family and Protective Services (TDFPS), was a department of the

state of Texas, pursuant to Tex. Hum. Res. Code Ann. § 40.002. Both

Defendants were responsible for the placement and supervision of the minor

children herein.

      22. At all times mentioned, Defendants, Mary Beth Bonaventura, Terry J.

Stigdon, Misty M. Bullerdick, and Carissa N. Rogers, were employees of the

state of Indiana, acting within the course and scope of that employment.

Defendant administrators, Bonaventura and Stigdon, were or are presently,

and at all times mentioned, past and present Directors of the Indiana

Department of Child Services and responsible for the administration and

supervision of the IDCS, including Defendants, Misty M. Bullerdick and

Carissa N. Rogers.

      23. At all times mentioned, Defendants, Hank Whitman and Jaime

Masters, were employees of the state of Texas, acting within the course and

scope of that employment. Defendant administrators were or are presently, and


                                         6
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 7 of 9 PageID #: 7




at all times mentioned, past and present Commissioners of the Texas

Department of Family and Protective Services and responsible for the

administration and supervision of the TDFPS.

      24. Defendant, John Anthony Dossey, was, and at all times mentioned, a

resident of Gatesville, Coryell County, Texas, and was an agent of the states of

Indiana and Texas, acting within the course and scope of that agency.

      25. At all times mentioned, Defendants, and each of them, were

responsible for the care, placement and supervision of minor Plaintiffs under

the court actions referred to above and the state of Texas, temporarily

committing minor Plaintiffs to Defendants, IDCS and TDFPS.

      26. Sometime on or before November 28, 2018, Defendant, John Anthony

Dossey, engaged in illegal sexual abuse and assaults and improper sexual

behavior with the minor Plaintiffs while they were living in his home in

Gatesville, Texas, which resulted in the conviction of John Anthony Dossey for

“Indecency with Child Sexual Contact” in the state of Texas and an eighteen

(18) year sentence to the Texas Department of Corrections.

      27. Defendants, and each of them, were negligent in failing to ascertain,

prior to placing minor Plaintiffs in the home of Defendant, John Anthony

Dossey, his propensity to sexually and physically abuse minor children.

      28. Defendants, and each of them, were negligent in failing to remove

minor Plaintiffs from the home of Defendant, John Anthony Dossey, when

Defendants knew, or in the exercise of reasonable care, should have known,

that the minor Plaintiffs would suffer abuse by Defendant, John Anthony


                                        7
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 8 of 9 PageID #: 8




Dossey, in the home.

      29. Defendants, and each of them, were negligent in failing to properly

monitor and visit minor Plaintiffs in the home of John Anthony Dossey.

      30. The deliberate indifference of the Defendants and their failure to

exercise professional judgment and their policies, customs, and practices

resulted in the placement of the minor Plaintiffs in an unsafe and dangerous

environment and resulted in violation of the “Interstate Compact On The

Placement Of Children” codified at Ind. Code § 31-28-4-1, Ind. Code § 31-28-6-

1, and Tex. Fam. Code Ann. § 162.102 (West).

      31. As a direct and proximate result of Defendants’ negligence, as

described above, minor Plaintiffs’ substantive due process rights under the

Fourteenth Amendment of the Constitution of the United States of America

were violated; furthermore, the Plaintiffs suffered both physical and sexual

abuse, causing minor Plaintiffs to suffer permanent physical, emotional, and

mental impairments.

      WHEREFORE, the Plaintiffs, P.L. and B.D., by their next friends, Brian L.

Monical and Terri L. Monical, respectfully pray for judgement against the

Defendants, in an amount sufficient to compensate the Plaintiffs for their

injuries and damages, for costs of this action, including reasonable attorney

fees, and for all other just and proper relief in the premises.

                                  Jury Demand

     PLAINTIFFS RESPECTFULLY REQUESTS TRIAL BY JURY ON ALL
ISSUES.



                                         8
Case 3:20-cv-00169-RLY-MPB Document 1 Filed 07/17/20 Page 9 of 9 PageID #: 9




                                   Respectfully submitted,

                                   GERLING LAW OFFICES
                                   PROFESSIONAL CORPORATION

                               By/s/ Robert W. Rock
                                  Robert W. Rock # 14060-48
                                  519 Main Street
                                  P.O. Box 3203
                                  Evansville, IN 47731
                                  Tel. (812) 423-5251
                                  Email: robert@gerlinglaw.com

                                   ATTORNEYS FOR PLAINTIFFS




                                     9
